Exhibit 10.3
 
 
December [•], 2008
 
[Name]
 
[Address]
 
Dear [Name],
 
First Financial Bancorp. (the “Corporation”) anticipates entering into a
Securities Purchase Agreement (the “Agreement”) with the United States
Department of Treasury (the “Treasury”) which provides, among other things, for
the Treasury’s purchase of securities issued by the Corporation.  This purchase
is expected to occur as part of the Company’s participation in the Treasury’s
Troubled Asset Relief Program—Capital Purchase Program (the “Program”).
 
As a condition to the closing of the investment contemplated by the Agreement,
the Corporation is required to take certain actions with respect to compensation
arrangements of its senior executive officers.  The Corporation has determined
that you are or may be a senior executive officer for the purposes of the
Program.  To comply with the requirements of the Program, and in consideration
of the benefits that you will receive as a result of the Corporation’s
participation in the Program and for other good and valuable consideration, the
sufficiency of which you hereby acknowledge, you agree as follows:
 
(1)  
No Golden Parachute Payments.  You will not be entitled to receive from the
Corporation any Golden Parachute Payments (as defined below) during any period
in which the Treasury holds an equity or debt position acquired from the
Corporation under the Program (the “Covered Period”).  The Corporation shall
work with you between the date first listed above and December 31, 2008 in order
to determine the potential payments and benefits which may be subject to the
foregoing limitation and, if necessary, to determine the order in which such
payments and benefits shall be reduced, if necessary.

 
(2)  
Recovery of Bonus and Incentive Compensation.  You will be required to and shall
return to the Corporation any bonus or incentive compensation paid to you by the
Corporation during the Covered Period if such bonus or incentive compensation is
paid to you based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria.

 
(3)  
Compensation Program Amendments.  Each of the Corporation’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements, including your
Employment Agreement (all such plans, arrangements and agreements, the “Benefit
Plans”) are hereby amended to the extent necessary to give effect to provisions
(1) and (2) above.  The Corporation is also required, as a condition of
participation in the Program, to review the Benefit Plans to ensure that they do
not encourage the Corporation’s senior executive officers to take unnecessary
and excessive risks that threaten the value of the Corporation.  To the extent
that the Corporation determines that the Benefit Plans must be revised as a
result of such review, you and the Corporation agree to negotiate and effect
such changes promptly and in good faith.

 
 
 

--------------------------------------------------------------------------------

 
 
(4)  
Definitions and Interpretations.  This letter shall be interpreted as follows:

 
·  
“Interim Final Rule” shall mean the interim final rule issued by the Treasury at
31 C.F.R. Part 30, effective on October 20, 2008

 
·  
“Senior Executive Officer” means the Corporation’s “senior executive officers”
as defined in Q&A 2 of the Interim Final Rule.

 
·  
“Golden Parachute Payments” shall have the meaning set forth in Q&A 9 of the
Interim Final Rule.

 
·  
The term “Corporation” includes any entities treated as a single employer with
the Corporation under Q&A 1 and Q&A 11 of the Interim Final Rule.

 
(5)  
Miscellaneous.  To the extent not subject to federal law, this letter will be
governed by and construed in accordance with the laws of the State of
Ohio.  This letter may be executed in two or more counterparts, each of which
will be deemed to be an original.  A signature transmitted by facsimile will be
deemed an original signature.

 
(6)  
While effective, this letter agreement applies to and modifies any previous
agreements or understandings, including your employment agreement, between you
and the Corporation. If the Treasury does not purchase the securities
contemplated by the Agreement, then this letter shall have no force or
effect.  Additionally, when the Treasury no longer holds securities or debt of
the Corporation acquired under the Program, this letter shall be of no further
force or effect.  If you cease to be a Senior Executive Officer of the
Corporation for the purposes of the Program, you shall be released from the
restrictions and obligations set forth in this letter to the extent permissible
under the Program.  If it is determined that you are not a senior executive
officer of the Corporation as of the date first set forth above, this letter
shall have no force or effect.

 
Please indicate your agreement to the terms and conditions set forth in this
letter by executing it and returning it to Gregory Gehlmann, Senior Vice
President and General Counsel, by December [•], 2008.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 

 
Sincerely,
             
FIRST FINANCIAL BANCORP.
           
By:
 
   
Name:
 
   
Title:
 
 

 
Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
 

         
By:
 
   
Name:
 
   
Title:
 
   
Date:
 
 



 